DETAILED ACTION
This office action is in response to RCE filed on 02/25/2022.
Claims 1-6, 8-13, and 15-22 are pending of which claims 1, 9 and 15 independent claims, and claims 7 and 14 are canceled.
This application is  examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
IDS files on 08/12/2019 and 04/30/2021 is considered.
Allowable Subject Matter
Claims 1-6, 8-13, and 15-22 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining that a 19central database overutilization response time when  11a response time of the response to a first transaction 15request from the central database is greater than a baseline response time, 16and based on the overutilization response time  20a delay time generator determines the delay time for a subsequent second 21transaction request to allow the overutilized central database to process pending transaction requests.

Claims 1-6, and 21 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…a request transmitter to transmit a plurality of transaction requests from a first daemon to a central database, wherein the first daemon performs a network operation on a networking device and belongs to a plurality of daemons of the networking device, and wherein a respective daemon uses the central database to perform networking related functions; a baseline determiner to determine a baseline response time for receiving a response to the plurality of transaction requests from the central database, wherein a response time up to the baseline response time indicates that the central database has available bandwidth for processing transaction requests from the plurality of daemons” as specified in claim 1. 

Claims 8, 9-13, and 22 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9    “…transmitting a first transaction request from the first daemon to the central database; determining whether a response time of a response to the first transaction request from the central database is greater than the baseline response time; and in response to the response time being greater than the baseline response time, determining that the central database is overutilized” as specified in claim 9.  

Claims 15-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 15,    “… determining a delay time for a subsequent second transaction request from the first daemon to the central database, wherein the delay time allows the overutilized central database to process pending transaction requests prior to receiving the second transaction request; and transmitting the second transaction request to the central database after waiting for the delay time” as specified in claim 15. 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Skrenta (US Pub. No. 20190370243) discloses daemon tools of a central database. However the disclosure of  Skrenta  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a request transmitter to transmit a plurality of transaction requests from a first daemon to a central database, wherein the first daemon performs a network operation on a networking device and belongs to a plurality of daemons of the networking device, and wherein a respective daemon uses the central database to perform networking related functions; a baseline determiner to determine a baseline response time for receiving a response to the plurality of transaction requests from the central database, wherein a response time up to the baseline response time indicates that the central database has available bandwidth for processing transaction requests from the plurality of daemons as claimed in claims 1, 9 and 15 in combination with other limitations recited as specified in claims 1, 9 and 15.

Kulkarni (US Pub.  20190294308) discloses daemon response time information. However the disclosure of Kulkarni taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with transmitting a first transaction request from the first daemon to the central database; determining whether a response time of a response to the first transaction request from the central database is greater than the baseline response time; and in response to the response time being greater than the baseline response time, determining that the central database is overutilized as claimed in claims 1, 9 and 15 in combination with other limitations recited as specified in claims 1, 9 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476